DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to amended claims 1, 7, 10 and new claim 21 based on the Response filed on 10/07/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this Final action.

Claims 1, 9 and 17 amended with the features of “an entirety of lateral edges of each of the organic film patterns are aligned with lateral edges of the gate insulating pattern disposed thereon”, which are rejected with the new secondary reference Yang et al. (US 20070148799).

In Remarks filed on 10/07/2022, Figure 18 of the instant application shows “the semiconductor pattern is disposed above the gate insulating pattern; and the organic film patterns directly contact lateral edges of the semiconductor pattern disposed above the gate insulating pattern” in claim 10 and “outer lateral side surfaces of the organic film patterns protrude from the lateral edges of the gate insulating pattern” in claim 11.  Claims 10-11 have been rejected with the new secondary reference Deng et al. (US 20070272926) (Fig. 5) or Wang et al. (US 20080061295) (Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160370663) in view of Yang et al. (US 20070148799).

    PNG
    media_image1.png
    378
    874
    media_image1.png
    Greyscale

Regard to claim 1, Kim et al. disclose a display device comprising: 
a substrate 110 
a first metal layer 4 disposed on the substrate, the first metal layer [gate electrode 124] including first metal parts [gate electrode 124]; 
film patterns [no specific material in a gap] disposed on the substrate 110 and positioned adjacent to lateral edges of the first metal parts of the first metal layer 124; 
a gate insulating pattern 140 disposed on the first metal parts of the first metal layer 11/12 and the organic film patterns 13; and 
a semiconductor pattern 151 disposed on the gate insulating pattern 140, 
wherein 
lateral side surfaces of the gate insulating pattern protrude outward from the lateral edges of each first metal part of the first metal layer 124 that the gate insulating pattern 140 is disposed thereon and 
the gate insulating pattern 140 at least partially overlaps each film pattern [no specific material in a gap] that the gate insulating pattern 140 is disposed thereon.  

Regard to claim 9, Kim et al. disclose a display device comprising: 
a substrate 110; 
a first metal layer 124 disposed on the substrate, the first metal layer including first metal parts; 
film patterns [no specific material in a gap] disposed on the substrate 110 and positioned adjacent to lateral edges of the first metal parts 124 of the first metal layer 124; 
a gate insulating pattern 140 disposed on the first metal parts of the first metal layer 124 and the film patterns [no specific material in a gap]; and 
a semiconductor pattern 151 disposed on the gate insulating pattern 140, 
wherein 
lateral side surfaces of the gate insulating pattern 140 protrude outward from the lateral edges of each first metal part of the first metal layer 124 that the gate insulating pattern 140 is disposed thereon, and wherein 
the film patterns [no specific material in a gap] directly contact lateral edges of the gate insulating pattern 140.  

Regard to claim 17, Kim et al. disclose a method of fabricating a display device, the method comprising: 
stacking a first metal material layer 4/124, a gate insulating material layer 140 and a semiconductor material layer 151 on a substrate 110; 
forming a first metal layer 124, a gate insulating pattern 140 and a semiconductor pattern 151 by etching the first metal material layer 4/124, the gate insulating material layer and the semiconductor material layer [0096]-[0100] as shown in Fig. 6A-C; 
forming film patterns [no specific material in a gap] positioned adjacent to lateral edges of the first metal layer 124 on the substrate, wherein each of the film patterns [no specific material in a gap] directly contacts a lower surface of the gate insulating pattern 140; and 
forming a second metal layer 175 by stacking and patterning a second metal material layer on the semiconductor pattern 151.

Kim et al. fail disclose the display device, wherein film patterns made organic layer disposed on the substrate and positioned adjacent to lateral edges of the first metal parts of the first metal layer, wherein an entirety of lateral edges of each of the organic film patterns are aligned with lateral edges of the gate insulating pattern disposed thereon.  

    PNG
    media_image2.png
    212
    803
    media_image2.png
    Greyscale

Yang et al. teach the display device, wherein film patterns made organic layer [a certain organic film 115B forms first and second side walls 115B' and 115B'' for protecting the side of the gate electrode 121] disposed on the substrate 110 and positioned adjacent to lateral edges of the first metal parts of the first metal layer [a gate electrode 121], wherein an entirety of lateral edges of each of the organic film patterns [first and second side walls 115B' and 115B''] are aligned with lateral edges of the gate insulating pattern [the gate insulation film 115A'] disposed thereon.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form organic film patterns disposed on the substrate and positioned adjacent to lateral edges of the first metal parts of the first metal layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Kim disclosed, wherein organic film patterns (instead of inorganic layer of oxide film) disposed on the substrate and positioned adjacent to lateral edges of the first metal parts of the first metal layer for protecting the side of the gate electrode [0071] as Yang et al. taught.

Regard to claim 2, Kim et al. disclose the display device, wherein the film patterns obviously made organic layer directly contact lateral edges of the first metal parts of the first metal layer 124.
Regard to claim 3, Kim et al. disclose the display device, wherein lateral edges of each of the film patterns made organic layer are aligned with or protrude from lateral edges of the gate insulating pattern 140 disposed thereon.  

Regard to claim 4, Kim et al. disclose the display device, wherein: a first metal part of the first metal layer 124 comprises a first side surface located on a first side and a second side surface located on an opposite second side; a first film patterns obviously made organic layer of the organic film patterns directly contacts the first side surface of the first metal part; and a second film patterns obviously made organic layer of the organic film patterns directly contacts the second side surface of the first metal part.  
Regard to claim 5, Kim et al. disclose the display device, wherein each of the film patterns obviously made organic layer directly contact one side of the first metal layer and directly contact a lower surface of the gate insulating pattern 18b.  

Regard to claim 6, Kim et al. disclose the display device further comprising: a second metal layer [a plurality of drain electrodes 175] disposed on the semiconductor pattern 151, a first portion of the second metal layer is positioned at a same level as the first metal layer 124, wherein the film patterns obviously made organic layer are positioned adjacent to side surfaces of the first portion of the second metal layer to electrically insulate the first portion of the second metal layer 175 from the first metal layer 124 positioned at the same level.  

Regard to claim 12, Kim et al. disclose the display device, wherein: a first metal part of the first metal layer 124 comprises a first side surface located on a first side and a second side surface located on an opposite second side; a first film patterns obviously made organic layer of the organic film patterns directly contacts the first side surface of the first metal part; a second film patterns obviously made organic layer of the organic film patterns directly contacts the second side surface of the first metal part 124.  

Regard to claim 13, Kim et al. disclose the display device, wherein each of the film patterns obviously made organic layer directly contacts one side of the first metal layer 124 and directly contacts a lower surface of the gate insulating pattern 140.  
Regard to claim 14, Kim et al. disclose the display device further comprising: a second metal layer 175 disposed on the semiconductor pattern 151, a first portion of the second metal layer is positioned at a same level as the first metal layer 124, wherein the film patterns obviously made organic layer are positioned adjacent to side surfaces of the first portion of the second metal layer 175 to electrically insulate the second metal layer 175 from the first metal layer 124.

Regard to claim 15, Kim et al. disclose the display device, wherein the second metal layer 175 is disposed on outer sides of the film patterns obviously made organic layer and directly contacts the film patterns obviously made organic layer.
Regard to claim 16, Kim et al. disclose the display device, wherein: the film patterns obviously made organic layer are disposed between the first metal layer 124 and the second metal layer 175; a first side of the film patterns obviously made organic layer directly contact side surfaces of the first metal layer 124 and an opposite second side of the film patterns obviously made organic layer directly contact side surfaces of the second metal layer.

Regard to claim 18, Kim et al. disclose the display device, wherein the forming of the first metal layer 124, the gate insulating pattern 140 and the semiconductor pattern 151 comprises: 
forming a photoresist pattern on the semiconductor material layer; forming the first metal layer by wet etching the first metal material layer [Referring to FIG. 6B, an active layer including the gate insulating layer 140, the semiconductor layer 151, and the ohmic contact member layer 61 may be formed on the first substrate 110 through a photolithography process [0095], which is obviously forming a photoresist pattern on the semiconductor material layer; forming the first metal layer by wet etching the first metal material layer]; 
forming the gate insulating pattern 124 and the semiconductor pattern by dry etching the gate insulating material layer and the semiconductor material layer; [0096] and 
obviously removing the photoresist pattern [due to photolithography process [0095]].

2.	Claims 1-7, 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 6885110) in view of Yang et al. (US 20070148799).

    PNG
    media_image3.png
    527
    1038
    media_image3.png
    Greyscale

Regard to claim 1, Ogawa discloses a display device comprising: 
a substrate 201/202 
a first metal layer 203 disposed on the substrate, the first metal layer 203 including first metal parts [a gate electrode 203' or a gate wiring line 203"]; 
inorganic film patterns [insulating films 211, mainly composed of Al2O3, on the side surfaces of the pattern] disposed on the substrate 201/202 and positioned adjacent to lateral edges of the first metal parts of the first metal layer 203’’; 
a gate insulating pattern 204’ disposed on the first metal parts of the first metal layer 11/12 and the organic film patterns 13; and 
a semiconductor pattern 299 (205’ and 206’) disposed on the gate insulating pattern 240’, 
wherein 
lateral side surfaces of the gate insulating pattern protrude outward from the lateral edges of each first metal part of the first metal layer 203 that the gate insulating pattern 204 is disposed thereon and 
the gate insulating pattern 204 at least partially overlaps each film pattern [no specific material in a gap] that the gate insulating pattern 140 is disposed thereon.  

Regard to claim 9, Ogawa discloses a display device comprising: 
a substrate ; 
a first metal layer 124 disposed on the substrate, the first metal layer including first metal parts; 
inorganic film patterns [insulating films 211, mainly composed of Al2O3, on the side surfaces of the pattern] disposed on the substrate and positioned adjacent to lateral edges of the first metal parts 203 of the first metal layer; 
a gate insulating pattern 204 disposed on the first metal parts of the first metal layer 203 and the inorganic film patterns [insulating films 211, mainly composed of Al2O3, on the side surfaces of the pattern]; and 
a semiconductor pattern 205/206 disposed on the gate insulating pattern 140, 
wherein 
lateral side surfaces of the gate insulating pattern 204 protrude outward from the lateral edges of each first metal part 203 of the first metal layer that the gate insulating pattern 204 is disposed thereon as shown in Fig. 16, and wherein 
the inorganic film patterns [insulating films 211, mainly composed of Al2O3, on the side surfaces of the pattern] directly contact lateral edges of the gate insulating pattern 204.  

Regard to claim 17, Ogawa discloses a method of fabricating a display device, the method comprising: 
stacking a first metal material layer 203, a gate insulating material layer 204 and a semiconductor material layer 205/206 on a substrate 201/202; 
forming a first metal layer 203, a gate insulating pattern 204 and a semiconductor pattern 205/206 by etching the first metal material layer 203, the gate insulating material layer 203’’ and the semiconductor material layer as shown in Fig. 6A-C; 
forming inorganic film patterns [insulating films 211, mainly composed of Al2O3, on the side surfaces of the pattern] positioned adjacent to lateral edges of the first metal layer 203 on the substrate, wherein each of the film patterns [insulating films 211, mainly composed of Al2O3, on the side surfaces of the pattern]  directly contacts a lower surface of the gate insulating pattern 204; and 
forming a second metal layer [a contact metal film (Ti) 241 and a metal electrode film 242] by stacking and patterning a second metal material layer on the semiconductor pattern 205/206.

Ogawa fails to disclose the display device, wherein film patterns made organic layer disposed on the substrate and positioned adjacent to lateral edges of the first metal parts of the first metal layer, wherein an entirety of lateral edges of each of the organic film patterns are aligned with lateral edges of the gate insulating pattern disposed thereon.  

    PNG
    media_image2.png
    212
    803
    media_image2.png
    Greyscale

Yang et al. teach the display device, wherein film patterns made organic layer [a certain organic film 115B forms first and second side walls 115B' and 115B'' for protecting the side of the gate electrode 121] disposed on the substrate 110 and positioned adjacent to lateral edges of the first metal parts of the first metal layer [a gate electrode 121], wherein an entirety of lateral edges of each of the organic film patterns [first and second side walls 115B' and 115B''] are aligned with lateral edges of the gate insulating pattern [the gate insulation film 115A'] disposed thereon.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form organic film patterns disposed on the substrate and positioned adjacent to lateral edges of the first metal parts of the first metal layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Ogawa disclosed, wherein organic film patterns (instead of inorganic layer of oxide film) disposed on the substrate and positioned adjacent to lateral edges of the first metal parts of the first metal layer for protecting the side of the gate electrode [0071] as Yang et al. taught.

Regard to claim 2, Ogawa discloses the display device, wherein the film patterns obviously made organic layer directly contact lateral edges of the first metal parts of the first metal layer 124.

Regard to claim 3, Ogawa discloses the display device, wherein lateral edges of each of the film patterns made organic layer are aligned with or protrude from lateral edges of the gate insulating pattern 204 disposed thereon.  

Regard to claim 4, Ogawa discloses the display device, wherein: a first metal part of the first metal layer 203 comprises a first side surface located on a first side and a second side surface located on an opposite second side; a first film patterns obviously made organic layer of the organic film patterns directly contacts the first side surface of the first metal part; and a second film patterns obviously made organic layer of the organic film patterns directly contacts the second side surface of the first metal part.  

Regard to claim 5, Ogawa discloses the display device, wherein each of the film patterns obviously made organic layer directly contact one side of the first metal layer and directly contact a lower surface of the gate insulating pattern 204.  

Regard to claim 6, Ogawa discloses disclose the display device further comprising: a second metal layer [a contact metal film (Ti) 241 and a metal electrode film 242] disposed on the semiconductor pattern 205/206, a first portion of the second metal layer 241/242 is positioned at a same level as the first metal layer 124, wherein the film patterns obviously made organic layer are positioned adjacent to side surfaces of the first portion of the second metal layer to electrically insulate the first portion of the second metal layer 241/242 from the first metal layer 203 positioned at the same level.  

Regard to claim 7, Ogawa discloses the display device, wherein: the semiconductor pattern 205/206 and the gate insulating pattern comprises a contact hole exposing the first metal layer [to form insulating films 211 as shown in Fig. 16]; and the organic film patterns directly contact the second metal layer 241/242 through the contact hole.

Regard to claim 12, Ogawa discloses the display device, wherein: a first metal part of the first metal layer 203 comprises a first side surface located on a first side and a second side surface located on an opposite second side; a first film patterns obviously made organic layer of the organic film patterns directly contacts the first side surface of the first metal part; a second film patterns obviously made organic layer of the organic film patterns directly contacts the second side surface of the first metal part.  
Regard to claim 13, Ogawa discloses the display device, wherein each of the film patterns obviously made organic layer directly contacts one side of the first metal layer 203 and directly contacts a lower surface of the gate insulating pattern 204.  

Regard to claim 14, Ogawa discloses the display device further comprising: a second metal layer 241/242 disposed on the semiconductor pattern 205/206, a first portion of the second metal layer is positioned at a same level as the first metal layer 203, wherein the film patterns obviously made organic layer are positioned adjacent to side surfaces of the first portion of the second metal layer 241/242 to electrically insulate the second metal layer from the first metal layer.

Regard to claim 15, Ogawa discloses the display device, wherein the second metal layer 241/242 is disposed on outer sides of the film patterns obviously made organic layer and directly contacts the film patterns obviously made organic layer.

Regard to claim 16, Ogawa discloses the display device, wherein: the film patterns obviously made organic layer are disposed between the first metal layer 203 and the second metal layer 241/242; a first side of the film patterns obviously made organic layer directly contact side surfaces of the first metal layer 203 and an opposite second side of the film patterns obviously made organic layer directly contact side surfaces of the second metal layer.

Regard to claim 18, Ogawa discloses the method, wherein the forming of the first metal layer 203, the gate insulating pattern 204 and the semiconductor pattern 205/206 comprises: 
forming a photoresist pattern [a second resist pattern 208' for the second photolithography] on the semiconductor material layer; 
forming the first metal layer by obviously wet etching the first metal material layer [Ogawa discloses forming the first metal layer by etching. It would be obvious as a matter of design choice to “form the first metal layer by wet etching”, since applicant has not disclosed that “forming the first metal layer by wet etching” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “forming the first metal layer by wet etching”]; 
forming the gate insulating pattern 204 and the semiconductor pattern 205/206 by obviously dry etching the gate insulating material layer and the semiconductor material layer [Ogawa discloses forming the gate insulating pattern and the semiconductor pattern by etching. It would be obvious as a matter of design choice to “form the gate insulating pattern and the semiconductor pattern by dry etching”, since applicant has not disclosed that “forming the gate insulating pattern and the semiconductor pattern by dry etching” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “forming the gate insulating pattern and the semiconductor pattern by dry etching”],
obviously removing the photoresist pattern.

Regard to claim 19, Ogawa discloses the method, wherein: the organic material 208 is a photosensitive organic material; and the film patterns [insulating films 211, mainly composed of Al2O3, on the side surfaces of the pattern] are formed by exposing and developing the photosensitive organic material using the gate insulating pattern as a mask.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form “the film patterns obviously made organic layer, which is a non-photosensitive organic material for not completely removing by etching”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.

Regard to claim 20, Ogawa discloses the method, wherein: the inorganic material [insulating films 211, mainly composed of Al2O3, on the side surfaces of the pattern] is a non-photosensitive organic material; and the film patterns [insulating films 211, mainly composed of Al2O3, on the side surfaces of the pattern] are formed by obviously dry etching the non-photosensitive organic material using the photoresist pattern as a mask. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form “the film patterns obviously made organic layer, which is a non-photosensitive organic material for not completely removing by etching”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.

3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160370663) [or Ogawa (US 6885110)] in view of Yang et al. (US 20070148799) applied to claim 1 in further view of Ishida et al. (US 20010000620).

Kim et al. or Ogawa fail to disclose the feature of claim 8.

    PNG
    media_image4.png
    443
    682
    media_image4.png
    Greyscale

Ishida et al. teach the display device, wherein the first metal parts of the first metal layer comprises a gate electrode 11 and a storage line 12, and wherein the second metal layer includes second metal parts comprising a. source electrode 90, a drain electrode 83, and a voltage- dividing reference line [a storage electrode 85].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Kim et al. or Ogawa disclosed, wherein organic film patterns disposed on the substrate and positioned adjacent to lateral edges of the first metal parts of the first metal layer for suppressing the occurrence of cracks in a heat treatment [0048] as Ishida et al. taught.

4.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160370663) [or Ogawa (US 6885110)] in view of Yang et al. (US 20070148799) applied to claim 9 in further view of Wang et al. (US 20080061295).

Kim et al. or Ogawa fail to disclose the feature of claims 10-11.

    PNG
    media_image5.png
    199
    479
    media_image5.png
    Greyscale

Wang et al. teach the display device, wherein the semiconductor pattern [semiconductor layer 124] is disposed above the gate insulating pattern [the first insulating layer 123]; and the insulating film patterns [the second insulating layer 126] directly contact lateral edges of the semiconductor pattern 124 disposed above the gate insulating pattern 123, wherein outer lateral side surfaces of the insulating film patterns 126 protrude from the lateral edges of the gate insulating pattern.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form “the film patterns obviously made organic layer”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Kim et al. or Ogawa disclosed, wherein the semiconductor pattern is disposed above the gate insulating pattern; and the organic film patterns directly contact lateral edges of the semiconductor pattern disposed above the gate insulating pattern, wherein outer lateral side surfaces of the organic film patterns protrude from the lateral edges of the gate insulating pattern for preventing the cross-talk between the neighboring gate lines [0055] as Wang et al. taught.

4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160370663) [or Ogawa (US 6885110)] in view of Yang et al. (US 20070148799) applied to claim 1 in further view of Shingo (JP 2004146690).

Kim et al. or Ogawa fail to disclose the feature of claim 21.

Shingo teaches the display device, wherein the organic film patterns are composed of at least one compound selected from a photoresist, polyethersulphone (PES), polyacrylate (PA), polyacrylate (PAR), polyetherimide (PEI), polyethylene naphthalate (PEN), polyethylene terephthalate (PET), polyphenylene sulfide (PPS), polyallylate, polyimide (PI), polycarbonate (PC), cellulose triacetate (CAT), and cellulose acetate propionate (CAP) [0019]-[0021], [0028]-[0029], [0035]-[0039].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Kim et al. or Ogawa disclosed, wherein organic film patterns (instead of inorganic layer of oxide film) disposed on the substrate and positioned adjacent to lateral edges of the first metal parts of the first metal layer for stacked by a printing method or a photolithography method [0019] as Shingo taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871